UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark one) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2011 Or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to Commission File Number: 000-22635 VORNADO REALTY L.P. (Exact name of registrant as specified in its charter) Delaware 13-3925979 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 888 Seventh Avenue, New York, New York (Address of principal executive offices) (Zip Code) (212) 894-7000 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. ¨ Large Accelerated Filer o Accelerated Filer x Non-Accelerated Filer (Do not check if smaller reporting company) o Smaller Reporting Company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x PART I. Financial Information: Page Number Item 1. Financial Statements: Consolidated Balance Sheets (Unaudited) as of June 30, 2011 and December 31, 2010 3 Consolidated Statements of Income (Unaudited) for the Three and Six Months Ended June 30, 2011 and 2010 4 Consolidated Statements of Comprehensive Income (Unaudited) for the Three and Six Months Ended June 30, 2011 and 2010 5 Consolidated Statements of Changes in Equity (Unaudited) for the Six Months Ended June 30, 2011 and 2010 6 Consolidated Statements of Cash Flows (Unaudited) for the Six Months Ended June 30, 2011 and 2010 7 Notes to the Consolidated Financial Statements (Unaudited) 9 Report of Independent Registered Public Accounting Firm 35 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 36 Item 3. Quantitative and Qualitative Disclosures about Market Risk 71 Item 4. Controls and Procedures 72 PART II. Other Information: Item 1. Legal Proceedings 73 Item 1A. Risk Factors 74 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 74 Item 3. Defaults Upon Senior Securities 74 Item 5. Other Information 74 Item 6. Exhibits 74 Signatures 75 Exhibit Index 76 2 PART I. FINANCIAL INFORMATION Item 1. Financial Statements VORNADO REALTY L.P. CONSOLIDATED BALANCE SHEETS (UNAUDITED) (Amounts in thousands, except unit and per unit amounts) June 30, December 31, ASSETS 2011 2010 Real estate, at cost: Land $ 4,592,075 $ 4,598,303 Buildings and improvements 12,753,909 12,733,487 Development costs and construction in progress 236,393 218,156 Leasehold improvements and equipment 126,784 124,976 Total 17,709,161 17,674,922 Less accumulated depreciation and amortization (2,941,929) (2,763,997) Real estate, net 14,767,232 14,910,925 Cash and cash equivalents 591,515 690,789 Restricted cash 155,320 200,822 Marketable securities 791,676 766,116 Accounts receivable, net of allowance for doubtful accounts of $71,939 and $62,979 168,624 157,146 Investments in partially owned entities 1,160,292 927,672 Investment in Toys "R" Us 558,755 447,334 Real Estate Fund investments 255,795 144,423 Mezzanine loans receivable, net 155,613 202,412 Receivable arising from the straight-lining of rents, net of allowance of $8,148 and $7,323 739,784 720,806 Deferred leasing and financing costs, net of accumulated amortization of $236,577 and $223,131 366,421 368,314 Identified intangible assets, net of accumulated amortization of $363,341 and $338,508 317,257 348,745 Assets related to discontinued operations - 234,464 Due from officers 13,183 13,187 Other assets 497,397 384,316 $ 20,538,864 $ 20,517,471 LIABILITIES, REDEEMABLE PARTNERSHIP UNITS AND EQUITY Notes and mortgages payable $ 8,575,022 $ 8,259,298 Senior unsecured notes 982,629 1,082,928 Exchangeable senior debentures 494,403 491,000 Convertible senior debentures due to Vornado 187,994 186,413 Revolving credit facility debt 300,000 874,000 Accounts payable and accrued expenses 436,229 438,479 Deferred credit 555,709 583,369 Deferred compensation plan 100,374 91,549 Deferred tax liabilities 13,256 13,278 Liabilities related to discontinued operations - 255,922 Other liabilities 104,257 82,856 Total liabilities 11,749,873 12,359,092 Commitments and contingencies Redeemable partnership units: Class A units - 12,561,359 and 12,804,202 units outstanding 1,170,467 1,066,974 Series D cumulative redeemable preferred units - 10,000,001 and 10,400,001 units outstanding 251,000 261,000 Total redeemable partnership units 1,421,467 1,327,974 Equity: Partners' capital 7,890,016 7,723,133 Earnings less than distributions (1,244,254) (1,480,876) Accumulated other comprehensive income 114,479 73,453 Total Vornado Realty L.P. equity 6,760,241 6,315,710 Noncontrolling interests in consolidated subsidiaries 607,283 514,695 Total equity 7,367,524 6,830,405 $ 20,538,864 $ 20,517,471 See notes to consolidated financial statements (unaudited). 3 VORNADO REALTY L.P. CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) For the Three For the Six Months Ended June 30, Months Ended June 30, (Amounts in thousands, except per unit amounts) 2011 2010 2011 2010 REVENUES: Property rentals $ 573,646 $ 565,412 $ 1,144,806 $ 1,117,869 Tenant expense reimbursements 82,325 86,420 173,284 178,350 Cleveland Medical Mart development project 32,369 - 73,068 - Fee and other income 41,811 32,157 76,104 73,084 Total revenues 730,151 683,989 1,467,262 1,369,303 EXPENSES: Operating 273,152 261,845 563,925 536,538 Depreciation and amortization 131,898 133,277 264,125 267,070 General and administrative 50,251 49,540 109,254 98,170 Cleveland Medical Mart development project 29,940 - 68,218 - Acquisition and other costs 1,897 1,930 20,167 1,930 Total expenses 487,138 446,592 1,025,689 903,708 Operating income 243,013 237,397 441,573 465,595 (Loss) income applicable to Toys "R" Us (22,846) (21,004) 90,098 104,866 Income from partially owned entities 26,403 4,452 42,687 15,796 Income from Real Estate Fund (of which $12,102 and $12,028 is allocated to noncontrolling interests, in the three and six months ended June 30, 2011, respectively) 19,058 - 20,138 - Interest and other investment income, net 8,007 3,876 125,115 18,580 Interest and debt expense (including amortization of deferred financing costs of $5,235 and $4,514 in each three-month period, respectively, and $9,868 and $8,915 in each six-month period, respectively) (137,202) (142,175) (271,967) (277,902) Net (loss) on extinguishment of debt - (1,072) - (1,072) Net gain on disposition of wholly owned and partially owned assets - 4,382 6,677 7,687 Income before income taxes 136,433 85,856 454,321 333,550 Income tax expense (5,922) (4,964) (12,304) (10,544) Income from continuing operations 130,511 80,892 442,017 323,006 Income (loss) from discontinued operations 458 (3,681) 134,773 (13,251) Net income 130,969 77,211 576,790 309,755 Less: Net income attributable to noncontrolling interests in consolidated subsidiaries (13,657) (981) (15,007) (1,194) Net income attributable to Vornado Realty L.P. 117,312 76,230 561,783 308,561 Preferred unit distributions (19,116) (13,939) (37,067) (30,770) NET INCOME attributable to Class A unitholders $ 98,196 $ 62,291 $ 524,716 $ 277,791 INCOME PER CLASS A UNIT - BASIC: Income from continuing operations $ 0.50 $ 0.33 $ 1.98 $ 1.49 (Loss) income from discontinued operations - (0.02) 0.69 (0.07) Net income per Class A unit $ 0.50 $ 0.31 $ 2.67 $ 1.42 Weighted average units 196,168 194,935 196,015 194,612 INCOME PER CLASS A UNIT - DILUTED: Income from continuing operations $ 0.49 $ 0.33 $ 1.96 $ 1.47 (Loss) income from discontinued operations - (0.02) 0.66 (0.07) Net income per Class A unit $ 0.49 $ 0.31 $ 2.62 $ 1.40 Weighted average units 198,410 197,154 204,004 197,046 DISTRIBUTIONS PER CLASS A UNIT $ 0.69 $ 0.65 $ 1.38 $ 1.30 See notes to consolidated financial statements (unaudited). 4 VORNADO REALTY L.P. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) For the Three For the Six Months Ended June 30, Months Ended June 30, (Amounts in thousands) 2011 2010 2011 2010 Net income $ 130,969 $ 77,211 $ 576,790 $ 309,755 Other comprehensive income: Change in unrealized net gain on securities available-for-sale (27,195) 7,943 40,844 25,531 Pro rata share of other comprehensive income of nonconsolidated subsidiaries 30,156 (277) 26,365 (15,965) Change in value of interest rate swap and caps (10,887) - (18,034) - Other 37 (22) 97 (418) Comprehensive income 123,080 84,855 626,062 318,903 Less: Comprehensive income attributable to noncontrolling interests (13,657) (981) (15,007) (1,194) Comprehensive income attributable to Vornado Realty L.P. $ 109,423 $ 83,874 $ 611,055 $ 317,709 See notes to consolidated financial statements (unaudited). 5 VORNADO REALTY L.P. CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY (UNAUDITED) Accumulated (Amounts in thousands) Class A Units Earnings Other Non- Preferred Units Owned by Vornado Less Than Comprehensive controlling Total Units Amount Units Amount Distributions Income (Loss) Interests Equity Balance, December 31, 2009 33,952 $ 823,686 181,214 $ 6,968,225 $ (1,577,591) $ 28,449 $ 406,637 $ 6,649,406 Net income - 308,561 - 1,194 309,755 Net income attributable to redeemable partnership units - (21,903) - - (21,903) Distributions to Vornado - (236,279) - - (236,279) Distributions to preferred unitholders - (28,533) - - (28,533) Class A Units issued to Vornado: Upon redemption of redeemable Class A units, at redemption value - - 495 35,711 - - - 35,711 Under Vornado's Omnibus S hare option - - 548 9,011 (25,433) - - (16,422) Under Vornado's dividend reinvestment plan - - 12 802 - - - 802 Conversion of Series A preferred units to Class A units (3) (152) 4 152 - Deferred compensation units and options - - 17 3,906 - - - 3,906 Change in unrealized net gain on securities available-for-sale - 25,531 - 25,531 Pro rata share of other comprehensive income of nonconsolidated subsidiaries - (15,965) - (15,965) Adjustments to carry redeemable Class A units at redemption value - - - (66,075) - - - (66,075) Other - - - (60) 2 (418) (545) (1,021) Balance, June 30, 2010 33,949 $ 823,534 182,290 $ 6,951,672 $ (1,581,176) $ 37,597 $ 407,286 $ 6,638,913 Accumulated (Amounts in thousands) Class A Units Earnings Other Non- Preferred Units Owned by Vornado Less Than Comprehensive controlling Total Units Amount Units Amount Distributions Income (Loss) Interests Equity Balance, December 31, 2010 32,340 $ 783,088 183,662 $ 6,940,045 $ (1,480,876) $ 73,453 $ 514,695 $ 6,830,405 Net income - 561,783 - 15,007 576,790 Net (income) attributable to redeemable partnership units - (40,539) - - (40,539) Distributions to Vornado - (254,099) - - (254,099) Distributions to preferred unitholders - (30,116) - - (30,116) Issuance of Series J preferred units 8,850 214,538 - 214,538 Class A units issued to Vornado: Upon redemption of redeemable Class A units, at redemption value - - 401 35,208 - - - 35,208 Under Vornado's Omnibus S hare plan - - 343 20,448 (397) - - 20,051 Under Vornado's dividend reinvestment plan - - 10 883 - - - 883 Contributions: Real Estate Fund - 109,241 109,241 Other - 364 364 Distributions: Real Estate Fund - (20,796) (20,796) Other - (15,604) (15,604) Conversion of Series A preferred units to Class A units (1) (75) 2 75 - Deferred compensation units and options - - 10 5,122 - - - 5,122 Change in unrealized net gain on securities available-for-sale - 40,844 - 40,844 Pro rata share of other comprehensive income of nonconsolidated subsidiaries - 26,365 - 26,365 Change in value of interest rate swap and caps - (18,034) - (18,034) Adjustments to carry redeemable Class A units at redemption value - - - (104,693) - - - (104,693) Redeemable partnership units' share of above adjustments - (3,104) - (3,104) Other - (105) - (4,518) (10) (5,045) 4,376 (5,302) Balance, June 30, 2011 41,189 $ 997,446 184,428 $ 6,892,570 $ (1,244,254) $ 114,479 $ 607,283 $ 7,367,524 See notes to consolidated financial statements (unaudited). 6 VORNADO REALTY L.P. CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the Six Months Ended June 30, 2011 2010 (Amounts in thousands) Cash Flows from Operating Activities: Net income $ 576,790 $ 309,755 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization (including amortization of deferred financing costs) 273,980 280,058 Equity in net income of partially owned entities, including Toys “R” Us (132,785) (120,662) Net (gain) loss on extinguishment of debt (83,907) 1,072 Mezzanine loans loss (reversal) accrual and net gain on disposition (82,744) 6,900 Net gain on sales of real estate (51,623) - Distributions of income from partially owned entities 43,741 18,517 Amortization of below-market leases, net (33,704) (32,209) Straight-lining of rental income (22,291) (38,557) Other non-cash adjustments 15,173 17,007 Unrealized gain on Real Estate Fund assets (13,570) - Income from the mark-to-market of J.C. Penney derivative position (10,401) - Net gain on disposition of wholly owned and partially owned assets (6,677) (7,687) Litigation loss accrual - 10,056 Changes in operating assets and liabilities: Real Estate Fund investments (97,802) - Accounts receivable, net (11,478) (400) Prepaid assets (117,503) 79,289 Other assets (10,424) (25,691) Accounts payable and accrued expenses 13,250 23,576 Other liabilities 12,015 11,341 Net cash provided by operating activities 260,040 532,365 Cash Flows from Investing Activities: Investments in partially owned entities (426,376) (41,920) Distributions of capital from partially owned entities 271,375 12,638 Proceeds from sales of real estate and related investments 130,789 49,544 Proceeds from sales and repayments of mezzanine loans 99,990 105,061 Restricted cash 91,127 133,888 Additions to real estate (86,944) (68,925) Investments in mezzanine loans receivable and other (43,516) (48,339) Development costs and construction in progress (32,489) (68,499) Proceeds from sales of marketable securities 19,301 122,956 Proceeds from maturing short-term investments - 40,000 Purchases of marketable securities - (13,917) Acquisitions of real estate and other - (15,128) Net cash provided by investing activities 23,257 207,359 See notes to consolidated financial statements (unaudited). 7 VORNADO REALTY L.P. CONSOLIDATED STATEMENTS OF CASH FLOWS - CONTINUED (UNAUDITED) For the Six Months Ended June 30, 2011 2010 (Amounts in thousands) Cash Flows from Financing Activities: Repayments of borrowings $ (1,636,817) $ (1,197,525) Proceeds from borrowings 1,284,167 901,040 Distributions to Vornado (254,099) (236,279) Proceeds from the issuance of Series J preferred units 214,538 - Contributions from noncontrolling interests in consolidated subsidiaries 109,605 - Distributions to redeemable security holders and noncontrolling interests (62,111) (27,665) Distributions to preferred unitholders (27,117) (28,533) Debt issuance and other costs (23,319) (5,724) Proceeds received from exercise of employee unit options 21,330 9,827 Purchases of outstanding preferred units (8,000) (13,000) Repurchase of Class A units related to stock compensation agreements and related tax withholdings (748) (25,223) Net cash used in financing activities (382,571) (623,082) Net (decrease) increase in cash and cash equivalents (99,274) 116,642 Cash and cash equivalents at beginning of period 690,789 535,479 Cash and cash equivalents at end of period $ 591,515 $ 652,121 Supplemental Disclosure of Cash Flow Information: Cash payments for interest (including capitalized interest of $0 and $875) $ 256,776 $ 270,997 Cash payments for income taxes $ 5,416 $ 3,861 Non-Cash Investing and Financing Activities: Change in unrealized gain on securities available-for-sale $ 40,844 $ 25,531 Contribution of mezzanine loan receivable to a joint venture 73,750 - Exchange of real estate (45,625) - Adjustments to carry redeemable Class A units at redemption value (104,693) (66,075) Class A units issued upon redemption of redeemable Class A units, at redemption value 35,208 35,711 Extinguishment of a liability in connection with the acquisition of real estate - 20,500 Decrease in assets and liabilities resulting from deconsolidation of discontinued operations: Assets related to discontinued operations (145,333) - Liabilities related to discontinued operations (232,502) - Write-off of fully depreciated assets (32,794) (31,079) See notes to consolidated financial statements (unaudited). 8 VORNADO REALTY L.P. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1. Organization Vornado Realty L.P. (the “Operating Partnership,” and/or the “Company”) is a Delaware limited partnership. Vornado Realty Trust (“Vornado”) is the sole general partner of, and owned approximately 93.3% of the common limited partnership interest in the Operating Partnership at June 30, 2011. All references to “we,” “us,” “our,” the “Company” and “Operating Partnership” refer to Vornado Realty L.P. and its consolidated subsidiaries. 2. Basis of Presentation The accompanying consolidated financial statements are unaudited and include the accounts of Vornado Realty L.P. and its consolidated partially owned entities. All intercompany amounts have been eliminated. In our opinion, all adjustments (which include only normal recurring adjustments) necessary to present fairly the financial position, results of operations and changes in cash flows have been made. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the UnitedStates of America (“GAAP”) have been condensed or omitted. These condensed consolidated financial statements have been prepared in accordance with the instructions to Form 10-Q of the Securities and Exchange Commission (the “SEC”) and should be read in conjunction with the consolidated financial statements and notes thereto included in our Annual Report on Form10-K for the year ended December 31, 2010, as filed with the SEC. We have made estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting periods. Actual results could differ from those estimates. The results of operations for the three and six months ended June 30, 2011 are not necessarily indicative of the operating results for the full year. 3.
